Title: To Thomas Jefferson from Hugh McGavock, 14 March 1781
From: McGavock, Hugh
To: Jefferson, Thomas



Sir
Shephards Town 14h March 1781

I am sorry to trouble your Excellency at this Time concerning my Rank; but as Major Walls Claims the Rank for his Son in Preference to any other Ensign, from his appointment, as it came from the Executive Power, which if it was their Intention I will chearfully submit to. For my Part I conceiv’d that the Preference was only to old officers, that those who never were in the Service should not take Rank of those who had Served their Country from the Commencment of the War, which was not the Case with Ensign Peter Moore and Thomas Walls, as this is the first Commission either of them ever Held; Mr. Walls is a very Young Lad not exceeding Fourteen or Fifteen Years of Age. I was appointed an Ensign by the Field Officers of Montgomery County and had Ten Men raised by the 22d August 1779, which Men I March’d to  Albemarle Barracks. I hope your Excellency will Settle our Rank as you in your Wisdom shall think proper.
I am your Excellencies most Obt. Servt. to Command,

Hugh Mcgavock Ens. W. B.

